DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 05/09/2022. Claims 10 and 12-13 have been cancelled by the applicant.  Claims  14-18 are objected to. Claims 1-9, 11, and 19-20 are pending and an action on the merits is as follows.	
Title has been amended previous objection is withdrawn.
Response to Arguments
Applicant’s arguments, see Remarks, filed 05/09/2022, with respect to claim 1 have been fully considered and are persuasive. Specifically the applicant incorporated allowable subject matter as indicated in the office action dated 02/07/2022. The rejections of claims  1-9, 11, and 19-20 are hereby withdrawn.
	
EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in remarks filed 05/09/2022
The application has been amended as follows: 
- Please delete the current title and replace with the following “LIGHTING APPARATUS WITH ROTATION CONNECTOR”--

Allowable Subject Matter
Claims 1-9, 11, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 2;specifically, the prior art fails to teach or suggest a lighting apparatus “wherein the light source housing has a bottom housing mounted with a lens facing toward the LED module of the light source module” in combination with other features of the present claimed invention.
Regarding claims 2-9,11 and 14-20,  these claims are allowable for the reasons given for claim 1 and  because of their dependency status on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879